Electronically Filed
                                                              Supreme Court
                                                              SCWC-30034
                                                              21-DEC-2010
                                                              02:18 PM



                              NO. SCWC-30034


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



          STATE OF HAWAI'I, Respondent/Plaintiff-Appellee


                                    vs.


           SONNY KELEMETE, Petitioner/Defendant-Appellant



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (CR. NO. 08-1-0795)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                 (By: Acoba, J., for the court1
)


           The Application for Writ of Certiorari filed on


November 15, 2010 by Petitioner/Defendant-Appellant Sonny


Kelemete is hereby rejected.


           DATED:    Honolulu, Hawai'i, December 21, 2010.

                                     FOR THE COURT:

                                     /s/ Simeon R. Acoba, Jr.

                                     Associate Justice

Stuart N. Fujioka,

on the application

for petitioner/defendant­
appellant.



      1

            Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy,

JJ., and Circuit Judge Browning, assigned due to a vacancy.